DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/31/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that FIG 13 of Morozumi et al. (US 6,545,947) does not disclose a functional acoustic impedance matching device. The examiner, however, does not agree with the Applicant. Morozumi et al. disclose in FIG 13 an example of distinguishing unpulverized fine hollow spheres 31 from fine pieces 34 (column 14, lines 14-25) for producing an acoustic matching member which is similar to FIG 7 (column 11, line 24 – column 12, line 16). Morozumi et al. disclose the acoustic matching member comprising “a bubble (hollow spheres 31) being defined in the second medium (distilled water 35) (column 14, lines 14-25). Therefore, Morozumi et al. reference reads on the amended claim 1 as in the detailed rejection below.

Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morozumi et al. (US 6,545,947).
Regarding claim 1, Morozumi et al. (figures 13 and 22) disclose an acoustic impedance matching device (column 1, lines 8-13; column 3, lines 54-62), comprising: a first medium (air), the first medium having a first acoustic impedance, a second medium, the second medium (distilled water 35) having a second acoustic impedance, the second acoustic impedance being substantially greater than the first acoustic impedance, whereby the first acoustic impedance and the second acoustic impedance are substantially mismatched; an interface defined by a region of direct contact between the first medium and the second medium, and a bubble (hollow spheres 31) being defined in the second medium (column 14, lines 14-25; and column 18, line 6 – column 21, line 5).
Regarding claim 2, Morozumi et al. disclose wherein the second acoustic impedance is at least 100 times greater than the first acoustic impedance (column 19, lines 39-45).
Regarding claim 3, Morozumi et al. disclose wherein the first medium is air, and wherein the second medium is one of water or an elastic material (distilled water 35) (column 14, lines 14-25; and column 19, lines 39-45).
Regarding claim 4, Morozumi et al. disclose wherein the bubble is filled with air or an inert gas (hollow spheres 31, column 14, lines 14-25).
Regarding claim 5 Morozumi et al. disclose wherein the bubble is a void defined in the second medium (hollow spheres 31, column 14, lines 14-25).
Regarding claim 6, Morozumi et al. disclose wherein the bubble is defined by an elastic shell enclosing a space (hollow spheres 31, column 14, lines 14-25).
Regarding claim 7, Morozumi et al. disclose wherein the bubble is substantially spherical (hollow spheres 31, column 14, lines 14-25).
Regarding claim 8, Morozumi et al. disclose wherein the bubble is substantially oval or substantially cylindrical (hollow spheres 31, column 14, lines 14-25).
Regarding claim 12, Morozumi et al. disclose wherein the bubble is substantially maintained at a predetermined distance from an interface-facing portion of the first medium (see figure 13 and 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Morozumi in view of Hands (US 3,674,945).
Regarding claim 10, Morozumi et al. disclose the device of claim 1 above. Morozumi et al. do not explicitly disclose wherein the interface is at least partially defined by an intermediate layer located between the first medium and the second medium, and wherein the bubble is defined by a void in the intermediate layer. However, Hands disclose an acoustic matching device (see drawing) comprising an interface is at least partially defined by an intermediate layer (22 including layers 32 and 34) located between the first medium (crystal 24) and the second medium (air 28), and wherein bubble is defined by a void in the intermediate layer (column 3, line 3 – column 4, line 57). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the intermediate layer of Hands to the acoustic matching device of Morozumi et al. as a system design preference for performing the same function as providing acoustic impedance matching between the first medium and second medium.
Regarding claim 11, Morozumi et al. and Hands disclose the device of claim 10 above. In addition, Hands discloses wherein the intermediate layer is an elastic medium (plastic material, column 4, lines 31-57).

Allowable Subject Matter
Claims 13-16 and 18-20 are allowed over the cited prior art.
Regarding independent claims 13-15 and 20, the claims have been rewritten in independent form including all of the limitations of the base claim and any intervening claims, therefore, claims 13-15 and 20 are allowed with the same reasons set forth in the previous Office action mailed 05/02/2022.
Claim 16 is also allowed for being dependent on claim 15.
Claims 18, 19 and 21 are allowed over the cited prior art with the reasons set forth in the Applicant’s remark file 07/31/2022, pages 3-4.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims with the reasons set forth in the Applicant’s remark file 07/31/2022, pages 7-8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645